 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   MIGUEL ANGEL MORALES,                               Case No. 1:14-cv-01717-LJO-SAB

 8                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND REFLECT
 9           v.                                          VOLUNTARY DISMISSAL PURSUANT TO
                                                         RULE 41(a) OF THE FEDERAL RULES OF
10   GOVERNOR EDMUND G. BROWN, JR., et                   CIVIL PROCEDURE
     al.,
11                                                       (ECF No.
                    Defendants.
12

13          This action was filed by Miguel Angel Morales (“Plaintiff”) on November 1, 2014, and

14 was stayed until April 5, 2019 for resolution of appeals in related cases. (ECF Nos. 1, 53.) On

15 April 26, 2019, the defendants filed a suggestion of the death of Plaintiff. (ECF No. 55.) On

16 July 17, 2019, a stipulation was filed by Plaintiff’s successor’s in interest dismissing this action

17 with prejudice with each party to bear its own costs and fees. In light of the stipulation of the

18 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

19 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an
20 award of costs or attorneys’ fees.

21          Accordingly, IT IS HEREBY ORDERED that all pending dates and matters are

22 VACATED and the Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

23 the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      July 17, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
